COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


STRATFORD AND MONTICELLO SQUARE APARTMENTS, LTD.
and
STATE FARM FIRE AND CASUALTY COMPANY
                                        MEMORANDUM OPINION *
v.   Record No. 1087-97-4                   PER CURIAM
                                         OCTOBER 14, 1997
PHILLIP ALAN SHARP


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Scott C. Ford; Midkiff & Hiner, on brief),
           for appellants.

           (Kathleen G. Walsh; Ashcraft & Gerel, on
           brief), for appellee.



     Stratford and Monticello Square Apartments, Ltd. and its

insurer (jointly referred to herein as employer) contend that the

Workers' Compensation Commission (commission) erred in (1)

holding employer responsible for the cost of Dr. Robert P.

Nirschl's treatment and (2) finding that Phillip Alan Sharp's

(claimant) right shoulder condition was causally related to

claimant's compensable December 7, 1993 injury by accident.    Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.

                                 I.

     In holding that Dr. Nirschl was the authorized treating

physician, the commission found as follows:
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                The Deputy Commissioner, as well as
             counsel for the employer, have considered
             this case as a compensable claim in which Dr.
             [Bernard] Lublin's status as the authorized
             treating physician has been established.
             This is not the case. The claim was denied
             by the employer, and the claimant placed
             himself under the care of Dr. Lublin whose
             services were paid for by the employer's
             health and accident carrier. When [claimant]
             was terminated by his employer, he was no
             longer entitled to those medical benefits.
             The claimant was unable to make other
             arrangements to pay for services by Dr.
             Lublin, who declined further treatment.
             [Claimant] then commenced treatment with Dr.
             Nirschl . . . .
                The claimant continued under Dr. Nirschl's
             care for a period of some five months before
             the compensability of the claim was finally
             established. Since [Dr. Nirschl] has treated
             the compensable right shoulder injury for an
             extended period of time, we find that he is
             the authorized treating physician.


     The medical records and claimant's testimony provide

credible evidence to support the commission's factual findings.

Thus, they are binding on appeal.        See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

When employer denied the claim and then terminated claimant from

employment, claimant could no longer pay for Dr. Lublin's

treatment.    Therefore, claimant sought a physician who would

treat him on a promise to pay basis.       Dr. Nirschl agreed to

provide such treatment.    Under these circumstances, we cannot say

that the commission erred in ruling that Dr. Nirschl was

claimant's authorized treating physician.




                                 - 2 -
                                 II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).
     In a June 21, 1996 report, Dr. Nirschl related claimant's

current right shoulder condition to the December 7, 1993 injury

by accident.   Dr. Nirschl noted his objective findings and

claimant's right shoulder symptoms which continued even after the

surgery performed by Dr. Lublin.    Dr. Nirschl opined that

claimant should undergo surgery "to try to re-repair the [right]

rotator cuff tear."

     Dr. Nirschl's medical records and opinions constitute

credible evidence to support the commission's finding that

claimant's current right shoulder condition is causally related

to the December 7, 1993 compensable injury by accident.

     For these reasons, we affirm the commission's decision.
                                                           Affirmed.




                                 - 3 -